11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Charles Matlock, individually and              * From the 35th District Court
d/b/a Matlock Insurance Agency,                  of Brown County,
                                                 Trial Court No. CV1207249.

Vs. No. 11-15-00211-CV                         * October 26, 2017

Kenneth Fitzgerald, Gayle Fitzgerald,  * Memorandum Opinion by Bailey, J.
Buford Narramore, and Sharon Narramore, (Panel consists of: Wright, C.J.,
                                         Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.